           Case 2:20-mj-00968-EJY Document 19 Filed 02/17/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MARGARET W. LAMBROSE
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11626
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Maggie_Lambrose@fd.org
 7   Attorney for Mario Cortes-Alvarez
 8
 9                        UNITED STATES DISTRICT COURT

10                              DISTRICT OF NEVADA

11
     UNITED STATES OF AMERICA,                      Case No. 2:20-mj-00968-EJY
12
                  Plaintiff,                        STIPULATION TO CONTINUE
13                                                  PRELIMINARY HEARING
           v.
14                                                  (Second Request)
     MARIO CORTES-ALVAREZ,
15
                  Defendant.
16
17
18         IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
19   Trutanich, United States Attorney, and Jared Grimmer, Assistant United States
20   Attorney, counsel for the United States of America, and Rene L. Valladares,
21   Federal Public Defender, and Margaret W. Lambrose, Assistant Federal Public
22   Defender, counsel for Mario Cortes-Alvarez, that the Preliminary Hearing
23   currently scheduled on February 22, 2021, be vacated and continued to a date and
24   time convenient to the Court, but no sooner than thirty (30) days.
25         This Stipulation is entered into for the following reasons:
26
           Case 2:20-mj-00968-EJY Document 19 Filed 02/17/21 Page 2 of 3




 1         1.     An arraignment and plea is currently scheduled for February 24,
 2   2021 in this case.
 3         2.     Defendant is incarcerated and does not object to a continuance.
 4         3.     Additionally, denial of this request for continuance could result in a
 5   miscarriage of justice.
 6         This is the second request for continuance filed herein.
 7
 8         DATED this 17th day of February, 2021.
 9
10    RENE L. VALLADARES                       NICHOLAS A. TRUTANICH
      Federal Public Defender                  United States Attorney
11
12       /s/ Margaret W. Lambrose                 /s/ Jared Grimmer
      By_____________________________          By_____________________________
13
      MARGARET W. LAMBROSE                     JARED GRIMMER
14    Assistant Federal Public Defender        Assistant United States Attorney

15
16
17
18
19
20
21
22
23
24
25
26
                                               2
          Case 2:20-mj-00968-EJY Document 19 Filed 02/17/21 Page 3 of 3




 1
 2                       UNITED STATES DISTRICT COURT
 3                              DISTRICT OF NEVADA
 4
     UNITED STATES OF AMERICA,                    Case No. 2:20-mj-00968-EJY
 5
                 Plaintiff,                       ORDER
 6
           v.
 7
     MARIO CORTES-ALVAREZ,
 8
 9               Defendant.

10
11         Based on the Stipulation of counsel and good cause appearing,
12         IT IS THEREFORE ORDERED that the Preliminary Hearing currently
13   scheduled on February 22, 2021 at the hour of 4:00 p.m., be vacated and
14   continued to March 22, 2021 at the hour of 4:00 p.m. in Courtroom 3D.
15         DATED this 17th day of February, 2021.
16
17
18                                         UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
                                             3
